Title: From George Washington to Anthony Whitting, 11 November 1792
From: Washington, George
To: Whitting, Anthony



Mr. Whiting,
Philadelphia, 11 November, 1792.

Since my last, I have received your letters of the 2d and 7th instant, and shall notice such parts of them as require it, and give such directions respecting my business, committed to your management, as may occur to me.
I shall again express my wish, and, as the raising of corn at the Mansion-House is given up, will also add my anxiety, to have all the ground (except single trees and clumps here and there) cleared, and well cleared, as mentioned in a former letter, between the old clover lot and the sunken ground quite from the wharf to Richard’s house and the gate; but, previously, do what has been desired from the cross fence by the spring, to the wharf. In clearing the whole of this ground, let all the ivy and flowering trees and shrubs remain on it, over and above the clumps, and other single trees where they may be thought requisite, for ornament. The present growing pines within that enclosure might be thinned, and brought more into form. When this is done, and all the low land from the river up to the gate laid down in grass, it will add much to the appearance of the place, and be a real benefit and convenience, as it will yield an abundance of grass.
All the hands, that can be conveniently spared, may be kept steadily at this work until it is accomplished, or till they are called off for other essential purposes. The ditchers too, when not employed about more essential work, may aid in this. And it will be necessary for you to think of some crop for the new part of the ground, that will require cultivation through the summer; otherwise the clearing of it will be labor in vain, as in a year or two, without cultivation, it will be as foul as ever.
By a vessel called the President, Captain Carhart, you will receive, I hope, the articles contained in the enclosed invoice and bill of lading. The linen, I expect will be cut out and used to the best advantage. You will perceive there are two prices; let that, which bears the lowest price, be given to the boys and girls, and the highest price and best, to the grown and most deserving

men and women, and the surplus (for there is more than you required) be put away securely.
The mulberry trees may be planted about in clumps, as mentioned in my letter by last post to the gardener. They are not trimmed, because, as I am informed, these trees may be propagated by cuttings from them, and save me the trouble and expense of sending more from this place. With respect to the shrubs from Mr. Bartram’s botanical garden, directions at the foot of the list are given so fully, as to render it unnecessary to add aught concerning them in this letter; but the grapes the gardener must take particular care of, as they are of a very fine kind.
I send you, also, under cover with this letter, some seeds, which were given to me by an English farmer from the county of Essex, in England, lately arrived in this country to settle, and who appears to be a very sensible and judicious man, and a person of property. He also gave me a pamphlet upon the construction of the kind of plough, which he has used for many years; and the principles for putting the parts together, to make it work true and easy, which I will send to you so soon as I shall receive it from a gentleman to whom I lent it. The plough is simple in its make. The oats, which he gave me as a sample, exceed very little, if any, what I have grown myself. They may, however, in the spring be put into the ground by single seeds, to try what can be made of them. The cattle cabbage may also be tried.
Mr. Lambert, the name of the farmer from whom I had these things, says that the land, on which he and his father before him have lived for fifty or sixty years, is a stiff white clay; and, being at a distance from any source of manure, besides that which is made on the farm, they have pursued a different mode of cropping from that which is usually followed in England; and by so doing, with the aid of the internal manure of the farm, they have brought their poor, stiff land, which originally did not yield them more than five or six bushels of wheat to the acre, and other grain in proportion, to produce very generally from twenty-five to thirty of wheat, and from forty to fifty of barley. Their method has been to keep the arable land always perfectly clean, and alternately in crop or fallow; that is, to take a corn crop from it one year, and have it under the plough in a naked fallow, by way of preparation for the next crop, the next year; beginning this fallow in the autumn, when the ground is dry, again in the

spring, as soon as it becomes dry, and three or four times after, before seeding for wheat (if wheat is the crop); never ploughing it wet, which is the cause, he says, of its running. He seems to understand the principles as well as the practice of husbandry, being a sensible man, and inured for a number of years (I suppose he is sixty) to the labor and practice of it. He has travelled a good deal about this country, and is of opinion that our great error lies in not keeping our arable land clean, and free from weeds. I observed to him, that the people of this country are of opinion, that naked fallows under our hot sun are injurious. He will not by any means admit the principle or the fact; but ascribes the impoverished state of our lands and bad crops to the weeds which he everywhere sees, and which both exhaust and foul it. By constant ploughing, these, he says, are eradicated; and when the fields come to be laid in grass, which is sown, the hay will be pure and unmixed with any thing hurtful to it.
The giving way of the post-and-rail fencing proves, in a strong point of view, the necessity of seeing that all which is made hereafter be of a more substantial kind; that is, the posts larger, and the rails shorter; and it proves, too, the necessity of what I can never too often nor too strongly impress upon you, and that is, to begin and make a business of rearing hedges, without the loss of a single season; for really there is no time to lose. Set about it effectually. I am sure every plantation is now of sufficient force to spare labor for this purpose; not merely to scratch a little trench along the banks of the ditches, and therein put a few seeds, or cuttings, among weeds, briars, and every kind of trash, which will prevent their coming up, or choke them if they do. I would wish to have the seeds or cuttings of any thing tried, rather than that the attempt should be delayed, as it has hitherto been, from one season to another.
Desire Thomas Green to date his reports. That of the week before last I send back for explanation of his measurement of the sawing. I fancy it will puzzle him to make out 508 feet in the twenty-four plank there set down; for, as plank, length and breadth only could be measured. This would amount to no more than 296 feet. As scantling, length and side and edge would be measured, and this would give only about 310 or 312 feet. If he goes on at this rate, he will, in appearance, amend their work, though it will not in reality be any better. But, admitting that the

true admeasurement was 508 feet, this would make but a miserable quantity for the time they were about it. That these people (sawyers I mean) may have no pretence for such idleness, not only get them two saws, but let them be of the largest and best kind. I have already told you, that the oak scantling is to be got on the estate, and the place where. Let Thomas Green, while he is in the Neck, repair the overseer’s house, as well as it can be done at this season. The scantling that is to be bought, should be got as soon as possible, that the carpenters may be framing it in the winter, or early in the spring.
Direct the miller to report every week the state of his manufactory of the wheat; as well as the receipts and delivery of the grain into and from the mill, that I may see how he proceeds in that business, and what flour he has on hand, that I may govern my directions accordingly.
I am very well satisfied with the reasons you assign for opening my letter to Mrs. Fanny Washington. It might, as you observe, have contained a request, which, as she was gone, you might have complied with.
You have never mentioned in any of your letters what has become of the mare I left at Georgetown, and which was to have been sent to Mount Vernon. I hope she got there safe, and is now well; in that case you may, occasionally, ride her; keeping her in good order against I may call for her.
How does your growing wheat look at this time? I hope no appearance of the Hessian fly is among it. On Patuxent, not far from you, I am told it is making such havoc amongst the growing wheat, as to render it necessary to sow over again. I am sorry to find No. 1, at French’s, turn out so poor a crop of wheat, and that the fields at Muddy Hole have yielded still worse. How much wheat at that place came off the lot by the overseer’s house?
In ploughing fields No. 3 and No. 4, Dogue Run, let them be so begun as that the rows when planted may run north and south, or as nearly so as the situation of the fields will admit.
In making your weekly reports, instead of referring to the preceding week or weeks, for the state of your stock of different kinds, enumerate the number of each. I shall have it in my power then to see at one view the precise state of it without resorting to old accounts. And let me entreat, that you will examine them yourself, frequently, as a check upon the overseers; without

which, rather than be themselves at the trouble of counting them, they will make you that kind of general report.
The coffee and tea, that I sent you some time ago, you are very welcome to use, and it is my desire you should do it.
The sheriff’s bill for the taxes, which you paid while I was at home, cannot here be got at, as it is filed amongst my papers; but, as I want a copy of it for a particular reason, I should be glad if you would procure one from the sheriff, and send it to me exactly as it was handed in and paid. I want no receipt annexed to it. The account only is all I desire, containing the whole items of charges. I am your friend and well-wisher,

George Washington.


P.S. In clearing the wood, mark a road by an easy and graduated ascent from the marsh or low ground, up the hollow which leads into the lot beyond the fallen chestnut, about midway of the lot; and leave the trees standing thick on both sides of it, for a shade to it. On the west side of this hollow, if I recollect rightly, there was an old road formerly, but not laid out agreeably to the directions here given. It would look well, and perhaps might be convenient, if there was a road on both sides of this hollow, notwithstanding the hill-side on the east is steep. At any rate, trees where the road would go, if made, might be left for future decision, as they might also be along the side of the low land at the foot of the hill quite from the wharf to the gate by Richard’s house. If that meadow should ever be thoroughly reclaimed, and in good grass, a walk along the edge of it would be an agreeable thing; and leaving trees for this purpose may not be amiss, as they may at any time be removed, although time only can restore them if taken away in the first instance. And this would be a good general rule for you to observe in other parts of the same ground; as, if too thick, they can always be thinned; but, if too thin, there is no remedy but time to retrieve the error.

